AYRES, Judge.
This is a companion case to that of Crow v. Southern Natural Gas Company, with which it was consolidated for trial and which was this day decided, 210 So.2d 601.
A gas-purchase contract identical in all material aspects to that involved in the companion case, except as to its date, the names of the parties, and the description of the property concerned, constitutes the basis of this action. The issues are the same.
For the reasons assigned in the companion case, the judgment appealed is affirmed at plaintiff-appellant’s costs.
Affirmed.